Citation Nr: 0009841	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  94-37 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to service connection for postoperative residuals 
of anal fistula with rectal and anal deformity.  

Entitlement to an increased (compensable) evaluation for 
gastritis.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to July 
1952.  He is a combat veteran of the Korean Conflict.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  The veteran gave sworn testimony before the 
undersigned Board member at a hearing at the RO in March 
2000.  A transcript of that hearing is of record.  The case 
is now before the Board for appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  No competent evidence has been submitted relating any 
current postoperative residuals of anal fistula with rectal 
and anal deformity to service.  

3.  Service connection is in effect for eczematoid dermatitis 
and fungus infection of multiple areas of the body including 
the feet and buttocks area.  

4.  It is not shown that the veteran acquired postoperative 
residuals of anal fistula with rectal and anal deformity as a 
consequence of his service-connected skin disorder.  

5.  The service-connected gastritis is manifested erosions 
visualized on an upper gastrointestinal series, gas, 
bloating, churning, cramps, alternating constipation and 
diarrhea, occasional reflux, and a restricted diet; 
continuous medication has been required.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection on a direct incurrence basis for 
postoperative residuals of anal fistula with rectal and anal 
deformity.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 
38 C.F.R. § 3.303 (1999).  

2.  Postoperative residuals of anal fistula with rectal and 
anal deformity are not due to or the proximate result of 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.310(a) (1999).  

3.  The schedular criteria for a 10 percent evaluation for 
gastritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.10, 4.114, Diagnostic Code 7307 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Service connection

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service, 38 U.S.C.A. § 1110, the threshold question that must 
be addressed is whether the veteran has submitted evidence of 
a well-grounded claim for service connection on a direct 
incurrence basis.  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than mere allegation; the claim must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A well-grounded service connection claim 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and a current disability.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 524 U.S. 940 (1998); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  If a claim is not well grounded, the appeal must 
fail with respect to it, and there is no duty to assist the 
claimant further in the development of facts pertinent to the 
claim.  Struck v. Brown, 9 Vet. App. 145, 156 (1996).  

The service medical records are completely negative for 
complaints or findings of anal fistula.  The earliest 
evidence of anal fistula was in May 1955, when the veteran 
was admitted to a private hospital with a complaint of a 
small area to the left and anterior to the rectum that had 
drained occasionally for the previous one to two years.  He 
reported that this area had become extremely tender the 
previous September and had then "broken down" and drained a 
yellowish purulent material.  The area had broken down and 
drained many times thereafter.  The veteran indicated that it 
had drained almost constantly during the several months prior 
to admission.  He said that he had been seen by his physician 
the week previous to admission and had been told that he had 
a fistula.  He was advised to enter the hospital for excision 
of the fistula.  The impression on admission was fistula in 
ano.  On June 1, 1955, during hospitalization, the veteran 
underwent a fistulectomy.  The "Case History" indicates 
that the veteran had fistula in ano due to infection, but the 
cause of the infection was not otherwise described.  

The veteran apparently did well for awhile but then developed 
rectal pain again.  He was readmitted to the private hospital 
for recurrent fistula in ano and underwent another excision 
of the fistula in July 1955.  The rectum was normal on VA 
examination in May 1957, however; diagnoses included 
recurrent skin disease, fungoid in origin, of the soles of 
the feet and the buttocks area.  The record was thus 
essentially silent for complaints or findings referable to 
anal fistula until the late 1980's, when private medical 
reports reflected the history of fistulectomy that the 
veteran had undergone in 1955.  When seen in February 1987, 
the veteran had a recurrence of fistula, and it was thought 
that he would probably need a rectal fistulectomy.  A private 
medical report dated in March 1987 shows a history of 
extensive fistulectomy in 1955 and indicates that the veteran 
was now partially incontinent.  His rectum appeared to have 
healed, however, and he wanted to wait prior to repair.  

The veteran continued to have trouble with old anal fistula 
for several years thereafter, but the record does not contain 
any competent evidence that his anal fistula began in 
service.  Although the veteran contends that he was treated 
by VA for anal fistula in 1952 following his separation from 
service, there is no record of this.  The private medical 
reports dated in 1955 make no mention of VA treatment for the 
condition and indicate that the condition had its onset no 
more than two years prior to admission, which would be in May 
1953 - or about 10 months following separation.  In his 
notice of disagreement received in March 1994, the veteran 
maintained that direct service connection was warranted for 
anal fistula because it was diagnosed and treated shortly 
after his separation from active duty.  However, it is 
important to note that anal fistula is not a presumptive 
disease, and its presence, even to a compensable degree, 
within the first post service year does not compel a finding 
of entitlement to service connection on a presumptive basis.  
See 38 U.S.C.A. § 1101(3) (West 1991); 38 C.F.R. § 3.309(a) 
(1999).  

Ordinarily, the veteran could provide a description of 
symptomatology that might serve to well ground the claim on 
the basis that the condition is capable of observation by a 
lay person.  See Harvey v. Brown, 6 Vet. App. 390, 393 (1994) 
(just as a claimant as a layperson may testify to the 
physical manifestations of a disease or injury, a layperson's 
testimony about an event that resulted in a physically 
observable injury can render a claim well grounded).  The 
assertion that the disability was present since service might 
be compelling were it not for a completely negative 
separation examination and history elicited on private 
hospitalization in May 1955, both of which contradict any 
assertion, implicit or otherwise, that anal fistula was 
present in service.  The veteran himself seems to argue that 
he was treated by a VA physician for his claimed disability 
within a year following service and that it may therefore be 
inferred that his anal fistula was present in service.  
Again, however, the service medical records and the private 
hospital reports from 1955 contradict any such inference.  A 
continuity of symptomatology to show that a condition 
originated in service is for application where there were 
manifestations in service of later claimed disability that 
did not show that those manifestations represented a chronic 
disorder, that is, a disorder that was permanent in nature.  
See 38 C.F.R. § 3.303(b).  Service connection is not 
warranted for acute and transitory disorders.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, in order to 
well ground the claim, there must be a medical opinion 
relating the anal fistula to service.  There is no such 
opinion.  

Furthermore, the veteran as a lay person is not competent 
under the law to render a diagnosis, or to offer a medical 
opinion attributing a disability to service, as this requires 
medical expertise.  Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In the absence of 
medical opinion relating anal fistula to the veteran's period 
of active duty, the claim for service connection on a direct 
incurrence basis is not well grounded.  Epps v. Gober, 126 
F.3d at 1468  It follows that the claim must be denied.  See 
Edenfield v. Brown, 8 Vet. App. 384 (1995) (en banc).  

The veteran principally contends that he began receiving 
treatment from a VA physician in mid-1953 for his service-
connected skin disorder (eczematoid dermatitis and fungus 
infections of multiple areas of the body including the feet 
and buttocks area) and that his perirectal abscess was a 
direct result of his service-connected skin condition.  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected disability, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

A claim for secondary service connection, must, like all 
claims, be well grounded under 38 U.S.C. § 5107(a).  See 
Buckley v. West, 12 Vet. App. 76, 84-85 (1998).  The claim 
for secondary service connection is well grounded in this 
instance in view of the January 1995 opinion of Oscar M. 
Grablowsky, M.D., who stated that the veteran had a skin rash 
acquired during the Korean War that necessitated a 
fistulectomy resulting in difficulty controlling flatus and 
in a disrupted anal sphincter.  The veteran continued to have 
postoperative residuals of the fistulectomy.  

On VA examination in May 1996, the examiner elicited the 
veteran's history of anal fistula but was of the opinion that 
there was no way of now knowing whether the fistula in 1955 
was the result of the veteran's skin disease at that time.  

When he was examined by VA in May 1957, the veteran 
complained of a recurrent skin rash that kept breaking out on 
his buttocks.  A recurrent fungal skin disease was diagnosed 
that affected the buttocks area.  "Epidermphytosis, 
healing" was noted on the June 1952 report of examination 
for release from active duty.  However, there is no showing 
that any service-incurred skin disease caused or chronically 
worsened the anal fistula for which the veteran was 
hospitalized several years later.  It is of course a 
possibility, and Dr. Grablowsky's opinion points to just such 
a possibility.  But his opinion is, as the VA examiner in May 
1996 realized, inevitably speculative.  The service-connected 
skin disorder might have caused the fistula and it might not.  
The record of hospitalization in May and June 1955 indicates 
only that the veteran had a fistula in ano due to infection; 
it is not known whether the infection was caused by the 
service-connected skin disorder or was of another etiology.  
It is interesting to note, however, that examination of the 
veteran's skin on admission to the private hospital in May 
1955 was unremarkable.  His skin was warm and moist with good 
turgor and no eruptions.  His skin was also clear when he was 
examined on admission to the private hospital in July 1955 
for recurrent rectal fistula.  This suggests, but does not 
establish, that the infection causing the fistula in ano at 
that time was from another source.  

There is a kind of compelling common sense to the opinion of 
the VA examiner because it recognizes the inevitable 
limitations of rendering a persuasive etiologic opinion after 
such a great lapse of time.  It bears emphasis that service 
connection may not be based on a resort to speculation or 
even remote possibility.  See 38 C.F.R. § 3.102 (1999).  See 
also Davis v. West, 13 Vet. App. 178, 185 (1999) (any medical 
nexus between the veteran's inservice radiation exposure and 
his fatal lung cancer years later was speculative at best, 
even where one physician opined that it was probable that the 
veteran's lung cancer was related to service radiation 
exposure); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to 
provide medical nexus evidence to well ground cause of death 
claim); Bostain v. West, 11 Vet. App. 124, 127-28 (1998) 
(private physician's opinion that veteran's preexisting 
service-related condition may have contributed to his 
ultimate demise too speculative, standing alone, to be deemed 
new and material evidence to reopen cause of death claim); 
Moffitt v. Brown, 10 Vet. App. 214, 228 (1997) (physician's 
opinion that "renal insufficiency may have been a 
contributing factor in [veteran's] overall medical 
condition" too speculative to constitute new and material 
evidence to reopen cause of death claim); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996) (on claim to reopen a 
service connection claim, statement from physician about 
possibility of link between chest trauma and restrictive lung 
disease was too general and inconclusive to constitute 
material evidence to reopen); Perman v. Brown, 5 Vet. App. 
237, 241 (1993) (an examining physician's opinion to the 
effect that he cannot give a "yes" or "no" answer to the 
question of whether there is a causal relationship between 
emotional stress associated with service-connected post-
traumatic stress disorder and the later development of 
hypertension is "non-evidence"); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (physician's statement that the veteran 
may have been having some symptoms of multiple sclerosis for 
many years prior to the date of diagnosis deemed 
speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure is 
insufficient to establish service connection); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (service connection 
claim not well grounded where only evidence supporting the 
claim was a letter from a physician indicating that veteran's 
death "may or may not" have been averted if medical 
personnel could have effectively intubated the veteran; such 
evidence held to be speculative); Utendahl v. Derwinski, 1 
Vet. App. 530, 531 (1991) (medical treatise submitted by 
appellant that only raises the possibility that there may be 
some relationship between service-connected sickle cell 
anemia and the veteran's fatal coronary artery disease does 
not show a direct causal relationship between the two 
disorders such as to entitle the appellant to service 
connection for the cause of the veteran's death).  

Moreover, the opinion of Dr. Grablowsky does not appear to 
have been predicated on a review of the evidence of record; 
rather, it seems to have been based on history elicited from 
the veteran.  This was also the case with respect to the 
private medical report of September 1994, which states only 
that the veteran "alleges" that he has had recurring rectal 
damage due to service-connected disability in 1955.  See 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (rejecting a 
medical opinion as "immaterial" where there was no indication 
that the physician reviewed claimant's service medical 
records or any other relevant documents which would have 
enabled him to form an opinion on service connection on an 
independent basis); Corry v. Derwinski, 3 Vet. App. 231, 234 
(1992) (Board has a plausible basis to reject a physician's 
"conjecture" that a disability was acquired as a result of 
service where relevant treatment reports dating back a number 
of years were not mentioned by the physician rendering the 
opinion); Wilson v. Derwinski, 2 Vet. App. 16, 20-21 (1991) 
(an opinion relating a current disability to service has more 
probative value when it takes into account the records of 
prior medical treatment so that the opinion is a fully 
informed one).  Cf. Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (without a review of the record, an opinion on the 
etiology of the underlying condition can be no better than 
the facts alleged by the veteran).  The Board therefore 
regards as immaterial Dr. Grablowsky's opinion as to the 
etiology of the anal fistula.  

Where there is no material evidence showing that the service-
connected skin disorder caused or chronically worsened the 
anal fistula, service connection on a secondary basis for 
postoperative residuals of anal fistula with rectal and anal 
deformity is not warranted.  See. McQueen v. West, 13 Vet. 
App. 237, 242 (1999).  

B.  Increased rating

The Board finds that the veteran's claim for a compensable 
rating is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where, as in this case, the rating 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  

The record shows that the veteran's original claim for 
service connection for a stomach disorder secondary to 
medication taken for service-connected disability was 
received in March 1992.  In July 1993, the RO granted service 
connection for gastritis and assigned a noncompensable 
evaluation under Diagnostic Code 7307, effective from the 
date of receipt of the claim for secondary service 
connection.  The veteran filed a timely notice of 
disagreement with this evaluation, initiating this aspect of 
the veteran's appeal.  

The veteran's claim for a compensable rating for gastritis is 
an original claim that was placed in appellate status by his 
disagreement with the initial rating award.  Furthermore, as 
held in AB v. Brown, 6 Vet. App. 35, 38 (1993), "on a claim 
for an original or an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation. . . . "  The distinction 
between an original rating and a claim for an increased 
rating may be important, however, in terms of determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous and in identifying the 
underlying notice of disagreement and whether VA has issued a 
statement of the case or supplemental statement of the case.  

In these circumstances, the rule in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) ("Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance"), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings may be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Under the rating schedule, a 10 percent evaluation is 
warranted for chronic hypertrophic gastritis, identified by 
gastroscope, with small nodular lesions and symptoms.  A 30 
percent evaluation requires multiple small eroded or 
ulcerated areas and symptoms.  A 60 percent evaluation 
requires severe hemorrhages, or large ulcerated or eroded 
areas.  38 C.F.R. § 4.114, Diagnostic Code 7307.  

A private upper gastrointestinal series conducted in January 
1988 showed some possible duodenal erosions.  A barium enema 
performed privately in May 1988 showed a few sigmoid 
diverticula but was otherwise negative.  On VA examination in 
February 1993, the veteran complained of chronic recurrent 
gastritis that started within a few months after he was 
placed on arthritic-type medications, which he was then still 
taking.  An upper gastrointestinal series showed some 
deformity of the duodenal bulb but was otherwise normal.  
Hemoglobin and hematocrit were within normal limits.  

Subsequent VA treatment and examination reports show 
continuing complaints associated with his gastritis.  He has 
had incontinence of flatus, "terrific pains" and gas and 
stomach cramps, and he has complained that everything he eats 
upsets his stomach.  He complained that his stomach was 
churning all the time.  He was treated during 1996 for 
Helicobacter pylori, which causes gastritis.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 739 (28th ed. 1994).  

That medications for service-connected orthopedic disability 
have caused stomach upset has been a consistent complaint of 
the veteran's throughout the course of his appeal.  He has 
also complained of gas and has testified to the fact that he 
has alternating constipation and diarrhea, although diarrhea 
seems to predominate.  He reported that he had pain in his 
stomach area and occasionally had reflux and that he had to 
restrict his diet.  Mainly, however, he had bloating, 
churning, and cramps "like you wouldn't believe."  Bowel 
sounds were hyperactive on VA examination in December 1996.  
He has recently been treated with Prilosec.  The veteran 
testified that he had also been taking a lot of Tagamet and 
Maalox.  However, his medications did not relieve his 
cramping, only his bloating and stomach churning, when he had 
a severe attack.  The veteran testified that he thought that 
his gastritis symptoms began in 1993 at about the time that 
he was taking "some pretty heavy stuff" for his shoulder.  

Recently, M. Daniel Byrd, M.D., has treated the veteran for 
his gastritis with Ku-Zyme.  Dr. Byrd reported in March 2000 
that the veteran had been under his care for his longstanding 
acute gastritis and dyspepsia.  Dr. Byrd said that Ku-Zyme 
gave the veteran "some relief from his symptoms of gastritis 
but not total relief."  

Although an upper gastrointestinal series by VA in December 
1996 was interpreted by VA examiners as negative, other such 
endoscopic examinations have been interpreted during the 
course of this appeal as showing at least some evidence of 
erosions.  In these circumstances, the Board will accord the 
veteran the benefit of the doubt and find that the overall 
disability picture shown by symptoms attributable to his 
service-connected gastritis warrants a 10 percent evaluation 
under the applicable rating criteria.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

However, the Board is equally of the opinion that a rating 
greater than 10 percent is not for application.  There is 
dispute over whether endoscopic examination actually 
visualizes the gastric changes necessary, at a minimum, for a 
30 percent or higher evaluation under the applicable 
diagnostic code.  Certainly, multiple areas of erosion have 
not been visualized.  Gastric peristalsis has been normal.  
Moreover, the veteran's weight has been essentially stable, 
and he has not shown any evidence of hemorrhaging.  His stool 
was guaiac negative in December 1996, and his hemoglobin and 
hematocrit have been consistently within normal limits.  The 
veteran has also been found to have other gastrointestinal 
disorders, such as diverticular disease, for which service 
connection is not in effect.  Although gastrointestinal 
symptoms resulting from diseases of the digestive system 
often overlap, 38 C.F.R. § 4.113, it is nevertheless the case 
the basic symptomatology necessary for an evaluation in 
excess of 10 percent under Diagnostic Code 7307 is not shown.  

The evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  



ORDER

Service connection for postoperative residuals of anal 
fistula with rectal and anal deformity is denied.  




A 10 percent evaluation for gastritis is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

